ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                               )
The Boeing Company                              )      ASBCA No. 59582
                                                )
Under Contract No. N00019-07-C-0035 et al. )

APPEARANCES FOR THE APPELLANT:                         Andrew E. Shipley, Esq.
                                                       Seth H. Locke, Esq.
                                                        Perkins Coie LLP
                                                        Washington, DC


APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Arthur M. Taylor, Esq.
                                                        Deputy Chief Trial Attorney
                                                        Defense Contract Management Agency
                                                        Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 14 July 2015



                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59582, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals